Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 14, 2017

The Court of Appeals hereby passes the following order:

A17A1220. LA’SHAWN GIBBS v. ENTERPRISE LEASING COMPANY OF
    GEORGIA, LLC.

       This appeal was docketed in this Court on February 24, 2017, making
Appellant’s enumeration of errors and brief due on March 16, 2017. Court of
Appeals Rule 23 (a). On March 22, 2017, this Court ordered the Appellant to file his
enumeration of errors and brief no later than March 31, 2017. Because the Appellant
has failed to comply with this Court’s rules and the order of March 22, 2017, this
appeal is deemed abandoned and is hereby DISMISSED. Court of Appeals Rule 23
(a).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/14/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.